Citation Nr: 0025868	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  94-25 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1963, and from May 1966 to July 1974.


This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 1993 by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 1997, the Board 
remanded the issue of entitlement to service connection for 
PTSD to the RO for additional development.  The case is again 
before the Board for appellate review.

In April 1999, the RO furnished the veteran with a Statement 
of the Case regarding the issue of entitlement to an 
increased (compensable) evaluation for hearing loss.  A 
review of the claims folder does not indicate that a timely 
Substantive Appeal was thereafter received by VA.  The Board 
accordingly notes that the issue of entitlement to a 
compensable rating for hearing loss is not before the Board.


FINDINGS OF FACT

1.  PTSD has been diagnosed.

2.  The occurrence of a potential war-related stressor has 
been verified.

3.  The veteran has been found to have experienced war-
related life threatening incidents.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting 

evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

With regard to claims in which service connection is sought 
for PTSD, a similar analysis is required.  The claimant must 
demonstrate that PTSD is currently 

manifested or diagnosed; that there has been an inservice 
stressor, which in a PTSD case is the equivalent of inservice 
incurrence or aggravation; and medical evidence of a nexus 
between service and the current PTSD disability.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).

In the instant case, these criteria are satisfied.  A private 
physician, in an undated statement, indicated a diagnosis of 
PTSD.  He also noted that the veteran had reported that he 
had been injured in a rocket attack during his service in 
Vietnam, and identified war-related life threatening 
incidents as "[p]sychosocial stressors."  The U.S. Army & 
Joint Services Environmental Support Group (now the U.S. 
Armed Services Center for Research of Unit Records) has 
verified that Da Nang Air Base was subjected to severe rocket 
attack during the period that the veteran was assigned to 
that facility.  The Board accordingly finds that the 
veteran's claim is well grounded.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Having determined that the veteran's allegation that he was 
subjected to rocket fire has been, in essence, verified, he 
must now be accorded a VA psychiatric 

examination in order to ascertain whether that constitutes a 
sufficient justification for a diagnosis of PTSD.  This claim 
is therefore REMANDED for the following:

1.  The veteran should be accorded a VA 
psychiatric examination.  In particular, 
the following information should be 
furnished:

a.  The examiner should provide a 
complete multiaxial diagnosis, 
pursuant to the criteria found in 
the Diagnostic and Statistical 
Manual of Mental Disorders, Volume 
IV (DSM-IV), of the American 
Psychiatric Association.  The 
multiaxial diagnosis should include 
diagnoses of all mental disorders 
currently manifested.

b.  If a diagnosis of PTSD is deemed 
appropriate, pursuant to the 
criteria for PTSD found in DSM-IV, 
the examiner must specifically 
identify whether the veteran's 
exposure to rocket attack while in 
Vietnam is a sufficient stressor to 
justify that diagnosis.

All tests indicated are to be conducted 
at this time.  All findings, and the 
reasons and bases therefor, are to be set 
forth in a clear, logical and legible 
manner on the examination report.  The 
claims folder and a copy of this Remand 
are to be made available to the examiner 
prior to this examination, for his or her 
review and referral.  

2.  Following completion of the above, 
the RO should review the claims folder 
and ensure that all requested development 
has been conducted and completed in full.  

In particular, if the examination report 
does not include adequate responses to 
the specific opinion or opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999).  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Thereafter, the RO should review the 
veteran's claim and determine whether 
service connection for PTSD can now be 
granted.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with the 
requisite period of time within which to 
respond.  The case should then be 
returned to the Board for further 
consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is also advised that failure to report for a 
scheduled VA examination without demonstrated good cause may 
adversely affect his claim, to include the possible denial 
thereof.  See 38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence.  No 
inferences as to the ultimate disposition of the claim should 
be made.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals





 


